               Case 2:17-cv-00094-RAJ Document 351 Filed 04/27/20 Page 1 of 4



 1
                                                                           The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10
     ABDIQAFAR WAGAFE, et al., on behalf of               CASE NO. C17-00094RAJ
11   himself and other similarly situated,
                                                          JOINT STATUS REPORT
12                                  Plaintiffs,           PURSUANT TO MARCH 26, 2020
                                                          ORDER (DKT. # 349)
13               v.
14   DONALD TRUMP, President of the United
     States, et al.,
15
                                    Defendants.
16

17

18           On March 26, 2020, the Court issued an order suspending the preexisting case schedule in

19 this lawsuit for good cause until current limitations no longer impair the ability of counsel to meet

20 case deadlines and efficiently perform their duties associated with this case. Dkt. # 349. This order

21 was based upon a stipulation of the parties. Dkt. # 348. The stipulation detailed the disruption of

22 counsels’ efforts to complete pretrial proceedings and prepare for trial under the case schedule order

23 resulting from mandated efforts to contain and suppress the spread of COVID-19 and its associated

24 health risks.

25           In addition to suspending the case schedule, the Court ordered the parties to file a Joint Status

26 Report by April 27, 2020, setting forth progress made since the date of the minute order.

27

28
                                                                                     UNITED STATES DEPARTMENT OF JUSTICE
     JOINT STATUS REPORT PURSUANT TO                                           CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                       Ben Franklin Station, P.O. Box 878
     MARCH 26, 2020 ORDER - 1                                                               Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                                     (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 351 Filed 04/27/20 Page 2 of 4



 1           Counsel have conferred by telephone on two occasions since the minute order was entered to

 2 discuss areas in which progress can be made in the lawsuit, and they also have exchanged written

 3 correspondence. The parties’ progress has been primarily in the following three areas.

 4           First, the parties continue to negotiate over the scope and terms of a deposition notice issued

 5 by plaintiffs to defendants pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure. The

 6 parties have exchanged proposals in an effort to eliminate or substantially narrow the areas of

 7 dispute concerning the scope and terms of the Rule 30(b)(6) notice. Those efforts are continuing,

 8 and the parties anticipate conducting a separate meet and confer concerning the parties’ respective

 9 positions on the Rule 30(b)(6) notice on Thursday, April 30, 2020. While the parties are hopeful that

10 all remaining issues can be resolved, and that no court intervention as to this issue will be required,

11 several substantive disagreements remain to be worked through. Should the parties reach final

12 agreement on the scope of the deposition, they will consider whether it is feasible for the deposition

13 to proceed remotely, or whether the deposition can only occur once the witness(es) and counsel are

14 able to convene in a single location. In the meantime, to the extent possible, defendants are

15 continuing to prepare prospective witnesses for this deposition.

16           The second area of progress relates to the preparation of responsive discovery in regards to

17 opinions expressed by plainitiffs’ designated expert witnesses. Defendants represent that those

18 efforts are continuing to the extent possible under present conditions, and defendants anticipate

19 making appropriate disclosures within the next several weeks. The parties do not yet know when

20 they will be able to proceed with depositions of expert witnesses.

21           The third area of progress is in regard to certain “claw back” requests made by defendants of

22 information that they believe to be privileged and inadvertently disclosed to plaintiffs. Agreement

23 has been reached on several requests. Remaining claw back requests will be the subject of an

24 upcoming meet and confer to take place during the week of April 27, 2020.

25           Despite the progress detailed above, the parties report that there has been no meaningful

26 change in the conditions that compelled the parties to file their stipulation on March 24, 2020.

27           With the Court’s approval, the parties propose to file another joint status report on or before

28 May 27, 2020, updating the Court on progress made since this report.
                                                                                     UNITED STATES DEPARTMENT OF JUSTICE
     JOINT STATUS REPORT PURSUANT TO                                           CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                       Ben Franklin Station, P.O. Box 878
     MARCH 26, 2020 ORDER - 2                                                               Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                                     (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 351 Filed 04/27/20 Page 3 of 4



 1 DATED: April 27, 2020.

 2
     For Defendants:
 3
   JOSEPH H. HUNT                                     ANDREW C. BRINKMAN
 4 Assistant Attorney General                         Senior Counsel for National Security
   Civil Division                                     National Security Unit
 5 U.S. Department of Justice                         Office of Immigration Litigation
 6
   AUGUST FLENTJE                                     VICTORIA M. BRAGA
 7 Special Counsel                                    Trial Attorney
   Civil Division                                     Office of Immigration Litigation
 8
   ETHAN B. KANTER                                    JESSE BUSEN
 9 Chief, National Security Unit                      Counsel for National Security
10 Office of Immigration Litigation                   Office of Immigration Litigation
   Civil Division
11                                                    BRENDAN T. MOORE
   BRIAN T. MORAN                                     Trial Attorney
12 United States Attorney                             Office of Immigration Litigation
13  s/ Brian C. Kipnis
14 BRIAN   C. KIPNIS                                  MICHELLE R. SLACK
   Assistant United States Attorney                   Trial Attorney
15 Western District of Washington                     Office of Immigration Litigation

16 LEON B. TARANTO                                    KATHRYN DAVIS
   Trial Attorney                                     Senior Counsel
17 Torts Branch                                       Federal Programs Branch
18 Civil Division                                     Civil Division

19                                                    LINDSAY M. MURPHY
                                                      Senior Counsel for National Security
20                                                    Office of Immigration Litigation
21                                                    Counsel for Defendants
22

23

24

25

26

27

28
                                                                       UNITED STATES DEPARTMENT OF JUSTICE
     JOINT STATUS REPORT PURSUANT TO                             CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                         Ben Franklin Station, P.O. Box 878
     MARCH 26, 2020 ORDER - 3                                                 Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                       (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 351 Filed 04/27/20 Page 4 of 4



 1
      For Plaintiffs:
 2
      s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
 3    Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
      ACLU Foundation of Southern California         s/ David A. Perez
 4    1313 W. 8th Street                             s/ Heath L. Hyatt
      Los Angeles, CA 90017                          s/ Paige Whidbee
 5    Telephone: (213) 977-5236                      Harry H. Schneider, Jr. #9404
      jpasquarella@aclusocal.org                     Nicholas P. Gellert #18041
 6                                                   David A. Perez #43959
      s/ Matt Adams                                  Heath L. Hyatt #54141
 7    Matt Adams #28287                              Perkins Coie LLP
      Northwest Immigrant Rights Project             1201 Third Avenue, Suite 4900
 8    615 Second Ave., Ste. 400                      Seattle, WA 98101-3099
      Seattle, WA 98122                              Telephone: 206.359.8000
 9    Telephone: (206) 957-8611                      HSchneider@perkinscoie.com
      matt@nwirp.org                                 NGellert@perkinscoie.com
10                                                   DPerez@perkinscoie.com
      s/ Stacy Tolchin                               HHyatt@perkinscoie.com
11    Stacy Tolchin (admitted pro hac vice)          PWhidbee@perkinscoie.com
      Law Offices of Stacy Tolchin
12    634 S. Spring St. Suite 500A
      Los Angeles, CA 90014                          s/ Kristin Macleod-Ball
13    Telephone: (213) 622-7450                      Kristin Macleod-Ball (admitted pro hac vice)
      Stacy@tolchinimmigration.com                   American Immigration Council
14                                                   1318 Beacon Street, Suite 18
      s/ Hugh Handeyside                             Brookline, MA 03446
15    s/ Lee Gelernt                                 Telephone: (857) 305-3722
      s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
16    Hugh Handeyside #39792
      Lee Gelernt (admitted pro hac vice)            s/ John Midgley
17    Hina Shamsi (admitted pro hac vice)            John Midgley #50517
      American Civil Liberties Union Foundation      ACLU of Washington Foundation
18    125 Broad Street                               P.O. Box 2728
      New York, NY 10004                             Seattle, WA 98111
19    Telephone: (212) 549-2616                      Telephone: (206) 624-2184
      lgelernt@aclu.org                              jmidgley@aclu-wa.org
20    hhandeyside@aclu.org
      hshamsi@aclu.org
21                                                   Counsel for Plaintiffs

22

23

24

25

26

27

28
                                                                                UNITED STATES DEPARTMENT OF JUSTICE
     JOINT STATUS REPORT PURSUANT TO                                      CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                  Ben Franklin Station, P.O. Box 878
     MARCH 26, 2020 ORDER - 4                                                          Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                                (202) 616-4900
